UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 03-2518



ORLANDO JONES,


                                              Plaintiff - Appellant,

     versus


JAMES B. GRIMES, Sheriff, in his official and
individual capacities; WESTERN SURETY COMPANY;
KEITH  E.   WERNER,   in   his  official   and
individual capacities; STEVEN D. SAUNDERS; P.
J. JOYNER; SERGEANT WELLS; DENNIS LYONS,
Lieutenant, in their individual and official
capacities as officers of the Nash County
Sheriff’s Office,


                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-51-5-BO)


Argued:   December 1, 2004             Decided:    December 17, 2004


Before WILKINS, Chief Judge, and MOTZ and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
ARGUED: Jonathan Wall, CLARK, BLOSS & WALL, P.L.L.C., Greensboro,
North Carolina, for Appellant. Mark Allen Davis, WOMBLE, CARLYLE,
SANDRIDGE & RICE, Raleigh, North Carolina; Gerald Patrick Murphy,
Assistant Attorney General, NORTH CAROLINA DEPARTMENT OF JUSTICE,
Raleigh, North Carolina, for Appellees.    ON BRIEF: Roy Cooper,
Attorney General of North Carolina, Raleigh, North Carolina, for
Appellee Werner.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Local officials, acting pursuant to a state search warrant,

seized Orlando Jones’ 1999 Ford Navigator and over $19,000 in

currency from a home in which Jones was conducting an illegal

lottery. Jones filed this § 1983 action against the officials,

alleging violations of his constitutional rights and various state

law claims.   The district court granted judgment to the officials

on all counts, and Jones appeals.      We affirm.



                                  I.

     On July 21, 1999, Officer Steven D. Saunders secured a search

warrant for the home of Jones’ girlfriend, Crystal Mercer, at 716

Clark Street in Nashville, N.C.    Saunders obtained the warrant in

connection with Jones’ organization of, and participation in, an

illegal lottery.     The warrant stated, inter alia, that “Orlando

Jones would be at 716 Clark Street, Nashville, N.C. operating a

1999 green Ford Navigator.”

     When Nash County deputies executed the warrant, also on July

21, they discovered Jones and Mercer conducting an illegal lottery

in Mercer’s house.   The deputies seized more than $19,000 in cash,

along with Jones’ Navigator.    Jones alleges that following these

events Nash County Sheriff James B. Grimes told him that (1) the

officers seized his Navigator pursuant to N.C. Gen. Stat. § 14-299;

(2) he could have the car returned to him but Mercer might serve


                                  3
jail time on account of her prior convictions; and (3) he might

want to consider a plea agreement, whereby he could transfer title

to the Navigator to Nash County.

     After this alleged conversation with Grimes, Jones met with

Assistant District Attorney Keith E. Werner, signed a waiver of

counsel form, and entered into a “deferred prosecution agreement”

with the government.       Under the terms of the agreement, Jones

signed over title to his Navigator to Nash County and submitted to

unsupervised   probation      for   three    months.     In   exchange   for

compliance with these and other terms, the government agreed to

dismiss the lottery charges against Jones.

     In a January 2000 order, a Nash County Superior Court judge

directed various items to be returned to Jones and ordered the

currency that had been seized during the search of Mercer’s house

to be disbursed to the Nash County general fund as provided by law.



                                      II.

     Two years later, on January 23, 2002, Jones filed this action

against   Grimes;   Werner;    four   Nash   County    officers,   including

Saunders; and Western Surety Company (“Western Surety”).1                 He

asserted claims under 42 U.S.C. § 1983 and the North Carolina



     1
      Jones’ claim against Western Surety appears to derive from
his assertion that he can collect on Grimes’ “bond for the faithful
execution of his office as sheriff.”       A finding for Grimes,
therefore, disposes of Jones’ claim against Western Surety.

                                      4
Constitution,       as   well   as    claims    for   conversion      and   civil

conspiracy.

       In an order filed May 20, 2003, the district court dismissed

all claims against the Nash County officers, as well as the claims

under the North Carolina Constitution, leaving Grimes, Western

Surety, and Werner as named defendants.

       In an order filed November 12, 2003, the district court denied

Jones’ motion for partial summary judgment and granted summary

judgment to Grimes and Werner.          Jones timely appealed.



                                       III.

       We review a district court’s grant or denial of summary

judgment de novo.        PSINet, Inc. v. Chapman, 362 F.3d 227, 233 (4th

Cir.       2004).   After   hearing   oral     argument   in   this   case,   and

carefully reviewing the record, briefs, and applicable case law, we

conclude that the district court correctly resolved the case.2

Therefore, the judgment of the district court is

                                                                       AFFIRMED.




       2
      To the extent that the district court did not separately
explain its dismissal of Jones’ conversion claim against Grimes
(and to the extent that Jones appeals that dismissal), we note that
summary judgment as to that claim was also proper since Jones has
not alleged facts sufficient to satisfy the elements of a
conversion cause of action. See Di Frega v. Pugliese, 596 S.E.2d
456, 463 (N.C. Ct. App. 2004) (defining elements of conversion).

                                        5